NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                  is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                       05-5063

                            NIRA SCHWARTZ WOODS,
                         (doing business as Jaffa Optronix),
                                        and
                                RICHARD WOODS,

                                                     Plaintiffs-Appellants,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.

                           __________________________

                              DECIDED: July 6, 2005
                           __________________________


Before MICHEL, Chief Judge, NEWMAN and LINN, Circuit Judges.

PER CURIAM.

      Appellants Nira Schwartz Woods and Richard Woods* appeal the judgment of the

United States Court of Federal Claims dismissing their complaint for lack of subject

matter jurisdiction and for failure to state a claim upon which relief can be granted.

Woods v. United States, No. 03-37C (Fed. Cl. Dec. 29, 2004). We affirm.




      *
              The nature of Richard Woods’ claims and his standing in this action are
not explained or separately argued in this appeal. It is therefore assumed that his
claims are related to and rise or fall with those of Nira Schwartz Woods.
                                     BACKGROUND

       Nira Schwartz Woods (“Dr. Schwartz”) brought a qui tam action on behalf of

herself and the United States in the United States District Court for the Central District

of California under the False Claims Act, 31 U.S.C. § 3729 et seq. The complaint

alleged that TRW, Inc. and Boeing North America committed fraud in the process of

choosing contractors to develop an Exoatmospheric Kill Vehicle for the government’s

National Missile Defense Program and that TRW wrongfully discharged her.                Dr.

Schwartz later filed a second qui tam action in the same court against Raytheon

Company.     The United States initially declined to intervene in either case, and Dr.

Schwartz moved forward with the litigation on her own. However, the United States

eventually moved to intervene in both cases in order to assert the state secret privilege

and to move to dismiss the False Claims Act claims. The district court granted the

government’s motion to intervene and dismissed both False Claims Act claims. The

court, however, allowed Dr. Schwartz’s wrongful discharge claim against TRW to go

forward. A jury later found for TRW on the wrongful discharge claim.

       In response to the government’s conduct in the qui tam case, Dr. Schwartz,

acting pro se, filed a separate action in the Court of Federal Claims, alleging, inter alia,

that the government had numerous wrongful motives in moving to dismiss the qui tam

litigation, which deprived her of her right to recover from any resulting damage award or

settlement of that litigation. The Court of Federal Claims granted the government’s

motion to dismiss some claims for failure to state a claim upon which relief could be

granted and the remainder for lack of subject matter jurisdiction. This court affirmed the




05-5063                                      2
Court of Federal Claims’ dismissal. Woods v. United States, 122 Fed. Appx. 989 (Fed.

Cir. 2004).

       Appellants then filed the present action in the Court of Federal Claims, alleging

that while Dr. Schwartz participated in the TRW litigation, a Department of Justice trial

attorney assigned to represent the United States entered into and later breached an oral

agreement whereby the government would allegedly compensate Dr. Schwartz for her

work as an expert consultant in connection with the TRW litigation. Appellants also

claim that since the Department of Justice trial attorney promised the appellants that the

United States would intervene in the TRW litigation under the False Claims Act and that

the agreement was ratified by the government through various actions, the breach of

this alleged agreement entitled the appellants to specific performance, as well as

compensatory and punitive damages. The appellants’ final set of claims allege

misappropriation of intellectual property and copyright infringement based on the above

alleged breach of contract claims.        The Court of Federal Claims granted the

government’s motion to dismiss certain claims for lack of subject matter jurisdiction

under Rule 12(b)(1) of the United States Court of Federal Claims (“RCFC”) and others

for failure to state a claim upon which relief can be granted under RCFC 12(b)(6) as to

the remaining claims. Woods v. United States, No. 03-37C (Fed. Cl. Dec. 29, 2004).

       Appellants timely appealed to this court. We have jurisdiction under 28 U.S.C.

§ 1295(a)(3).

                                     DISCUSSION

       Whether the Court of Federal Claims possesses subject matter jurisdiction is a

question of law subject to de novo review. W. Co. v. United States, 323 F.3d 1024,




05-5063                                     3
1029 (Fed. Cir. 2003). We review the Court of Federal Claims’ dismissal for failure to

state a claim upon which relief may be granted as a question of law subject to de novo

review. Adams v. United States, 391 F.3d 1212, 1218 (Fed. Cir. 2004). In the absence

of factual disputes, contract formation presents a question of law, reviewable de novo.

See Trauma Serv. Group v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997).

         On appeal, appellants first argue that the Court of Federal Claims failed to take

into account an order from the district court in Dr. Schwartz’s wrongful termination

action against TRW that appellants contend held that they “earned $1.6 million dollar

[sic] consulting the government.” Appellants contend that this order establishes the

government’s liability for this claim. However, the district court’s order merely stated,

“Plaintiff herself admits that in substantially similar employment she earned $47,582

from Twentieth Century Plastics and $1.6 million from the United States Government

(whether or not she was paid).” United States ex rel. Schwartz v. TRW, Inc., No. CV96-

3065, slip op. at 2 (C.D. Cal. Feb. 9, 2004). The district court order in no way held that

the government was liable to appellants for $1.6 million. Rather, the district court’s

order simply accepted Dr. Schwartz’s admission that the government owed her this

amount for performance of services after she was terminated by TRW. The district

court used that admission against Dr. Schwartz in granting partial summary judgment as

to the quantity of mitigation of any damages TRW might owe Dr. Schwartz for back pay

as a result of the alleged wrongful termination. See Fed. R. Evid. 801(d)(2) (indicating

that party admissions are not hearsay); Fed. R. Civ. P. 56(c) (providing for summary

judgment when the evidence indicates that there is no genuine issue as to any material

fact).   Dr. Schwartz’s admission cannot be used against the government as it can




05-5063                                      4
against her.   The district court’s use of Dr. Schwartz’s own admission against her

provides no more evidence in this action than the bare allegations in appellants’

complaint. Thus, the district court’s order has no bearing on this case.

       Appellants next contend that the Court of Federal Claims failed to take into

account the jury verdict rendered in Dr. Schwartz’s wrongful termination action. They

argue that the jury found that Dr. Schwartz was not a whistleblower and that the Court

of Federal Claims improperly found that she was. However, nowhere in its opinion did

the Court of Federal Claims find that Dr. Schwartz was a whistleblower, nor did it rely on

such a fact in rendering its decision. Thus, the jury verdict is irrelevant to the Court of

Federal Claims’ decision.

       Appellants next cite a number of examples of alleged bias in favor of the

government and against appellants. In particular, appellants note that the Court of

Federal Claims considered the government’s motion to dismiss under RCFC 12(b)(6)

even though the government requested application of RCFC 12(b)(4). By contrast,

appellants contend that the Court of Federal Claims repeatedly rejected appellants’

filings as untimely and refused to allow appellants to amend their complaint in view of

the district court’s February 9, 2004 order and the jury verdict. Appellants do not cite

what error resulted from the alleged bias other than dismissal of their claims in general.

This court has previously said that “‘judicial rulings alone almost never constitute a valid

basis for a bias or partiality motion.’” Charron v. United States, 200 F.3d 785, 789 (Fed.

Cir. 1999) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). Moreover, the

Court of Federal Claims’ failure to allow appellants to amend their complaint in view of

the district court’s February 9, 2004 order and the jury verdict was not error because the




05-5063                                      5
order and the jury verdict have no bearing on this action. Additionally, appellants have

not shown that the Court of Federal Claims abused its discretion in rejecting their late-

filed pleadings.

       Appellants’ remaining arguments have been considered and are without merit.

                                     CONCLUSION

       For the reasons set forth herein, we affirm the Court of Federal Claims’ dismissal

of appellants’ complaint for lack of subject matter jurisdiction and for failure to state a

claim upon which relief can be granted.




05-5063                                     6